Citation Nr: 0724661	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06-32 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, E.L. and M.L.



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to April 
1954.  The veteran died in April 1999.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO decision which 
declined to reopen the appellant's claim.

The appellant participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in November 2006.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death in October 1999; the appellant was properly 
informed of the adverse decision and her appellate rights; 
and she did not appeal.

2.  Evidence received since the October 1999 RO decision 
relates to unestablished facts necessary to substantiate her 
claim and raises a reasonable possibility of substantiating 
this claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection 
for the cause of the veteran's death are met, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & West 
Supp. 2006); 38 C.F.R. §§ 3.156, 20.1100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
been received.

In general, unappealed rating decisions of the ROs and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002 & West Supp. 2006).  In order to reopen a claim there 
must be added to the record "new and material evidence."  See 
38 U.S.C.A. § 5108 (West 2002 & West Supp. 2006).

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The October 1999 RO decision 
that denied service connection for the cause of the veteran's 
death is final and may not be reopened in the absence of new 
and material evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002 & West Supp. 2006); 38 C.F.R. § 3.156(a) (2006).  

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence requires that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a) (2006).  The credibility of the evidence is presumed 
for the purpose of reopening.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).

At the time of the October 1999 denial of the claim, evidence 
of record included service medical records (August 1950 to 
February 1954), a VA examination report dated in November 
1954, and the veteran's death certificate.

Evidence received in the current attempt to reopen the claim 
includes, among other things, a November 2006 statement from 
Dr. Robert Allen as well as hearing testimony before the 
Board in November 2006.

Service connection for the cause of the veteran's death was 
denied because there was no evidence of in-service treatment 
for heart problems.  The Board finds that the additional 
evidence is both new and material as defined by regulation.  
See 38 C.F.R. § 3.156(a) (2006).  The appellant's testimony 
advances an alternate theory of the veteran's death and the 
additional private medical statement provides a possible 
medical nexus.  Specifically, the November 2006 statement of 
Dr. Robert Allen suggests that the veteran's inservice motor 
vehicle accident caused disability to include diabetes 
mellitus and neurological problems which, in turn, 
contributed to the veteran's death.  This new evidence does 
relate to unestablished facts in this case (whether the cause 
of the veteran's death was related to service.)  Having 
determined that new and material evidence has been added to 
the record, the appellant's claim of entitlement to service 
connection for the cause of the veteran's death is reopened.  
See 38 U.S.C.A. § 5108 (West 2002 & West Supp. 2006); 38 
C.F.R. § 3.156(a) (2006).  

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further assistance is required to comply 
with the duty to assist.  This is detailed in the REMAND 
below.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is reopened.  To this extent, and to 
this extent only, the appeal is granted.


REMAND

Having reopened the claim of entitlement to service 
connection for the cause of the veteran's death does not end 
the Board's inquiry.  Rather, in this case, it places upon VA 
the duty to assist the appellant in the development of the 
claim by conducting an appropriate medical inquiry.  See 
Peters v. Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. 
§ 5107(a) (West 2002 & West Supp. 2006).

As noted above, at her Travel Board hearing in November 2006, 
the appellant submitted a statement from Dr. Robert Allen 
that supported her claim that, as a result of a motor vehicle 
accident in 1952, the veteran became diabetic, which 
ultimately resulted in cardiac failure which is the immediate 
cause of the veteran's death.  The appellant provided a 
waiver of agency of original jurisdiction (AOJ) review with 
this statement.  However, it does not appear that Dr. Allen 
had the opportunity to review the veteran's claims folder, 
nor did the letter indicate that Dr. Allen specializes in 
this medical area.  As the Court of Appeals for Veterans 
Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin at 175.  
For the reasons described above, the appellant's claim must 
be remanded for a VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain VA medical 
opinion(s) from appropriate 
specialist(s) addressing the question of 
whether the veteran's death was the 
result of the motor vehicle accident he 
sustained in 1952, during his time on 
active duty.  The claims file must be 
reviewed.  Specifically, the reviewing 
physician must address the following:

A.  Did the veteran have diabetes 
during his time in service (August 
1950 to April 1954) or within one 
year of discharge?

B.  As a result of the motor 
vehicle accident in 1952, is it 
possible that as a result of his 
internal injuries, the veteran 
later became diabetic?

C.  Did the veteran develop a 
neurological disorder (such as ALS) 
as a result of his motor vehicle 
accident in 1952?

D.  If it is determined that either 
diabetes mellitus and/or 
neurological problems are related 
to service, please provide an 
opinion as to: whether either or 
both disabilities contributed 
substantially or materially to 
cause his death or aided or lent 
assistance to the production of 
death; resulted in debilitating 
effects and general impairment of 
health to the extent that it 
rendered the veteran less capable 
of resisting the effects of any 
disease or injury primarily causing 
death; and/or was of such severity 
as to have a material influence in 
accelerating death.

It would be helpful if the reviewing 
physician would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The reviewing physician 
should provide a complete rationale for 
any opinion provided.

2.  Upon completion of the above, the AMC 
should readjudicate the claim.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, she 
should be provided with a supplemental 
statement of the case.  If in order, the 
case should then be returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


